Case: 14-10674      Document: 00512985693         Page: 1    Date Filed: 03/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10674
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 30, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SHAE FLOYD NAILON, also known as Shea Floyd Nailon,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-187-4


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Shae Floyd Nailon pleaded guilty to possession of
stolen mail in violation of 18 U.S.C. § 1708, and she was sentenced to 36
months of probation. After Nailon pleaded true to violating several conditions
of her probation, it was revoked. The advisory guidelines policy statement
sentencing range was four to 10 months, but the district court imposed a
revocation prison term of 12 months. Nailon timely filed a notice of appeal.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-10674      Document: 00512985693        Page: 2    Date Filed: 03/30/2015


                                     No. 14-10674

      One of Nailon’s probation violations was the unlawful possession of a
firearm.    On the morning of the revocation hearing, she requested a
continuance to seek the testimony of her codefendant in a state criminal case
that the firearm was his, hoping to mitigate her firearm possession in the eyes
of the district court. The district court denied the continuance, and Nailon
contends that the court abused its discretion in doing so. Nailon did not aver
in the district court, nor does she do so here, (1) what efforts she made to reach
her codefendant during the two weeks between her initial appearance and her
revocation hearing or (2) that her codefendant would have been available and
willing to testify, potentially incriminating himself. Accordingly, she has not
shown that the denial of her request for a continuance was an abuse of
discretion. See United States v. Hickerson, 489 F.3d 742, 745-46 (5th Cir.
2007).
      Nailon also challenges the reasonableness of her sentence. Sentences
imposed on revocation of probation are reviewed under the plainly
unreasonable standard. See United States v. Kippers, 685 F.3d 491, 496-97
(5th Cir. 2012). 1 In applying this standard, we first consider whether the
district court committed any significant procedural error, then consider the
substantive reasonableness of the sentence. Id. at 497.
      After the district court imposed the 12-month sentence, Nailon requested
that the court increase her sentence to 12 months and one day, which would
make her eligible to earn good-conduct credits in prison.                See 18 U.S.C.
§ 3624(b)(1). The court denied that request without allowing Nailon to explain
the reason for it. Nailon asserts that since the district court did not hear the


      1  Nailon contends that the plainly unreasonable standard adopted by Kippers is
incorrect and that revocation sentences should be reviewed under the standard of
reasonableness set forth in United States v. Booker, 543 U.S. 220 (2005). She acknowledges
that her contention is foreclosed, but she seeks to preserve the issue for further review.


                                            2
    Case: 14-10674    Document: 00512985693     Page: 3   Date Filed: 03/30/2015


                                 No. 14-10674

reasons for the request, it necessarily did not address them and is therefore
inadequate. We have no doubt that the district court was aware of the reason
for Nailon’s request that a day be added to her sentence, and the denial of that
request implies that the court meant for Nailon to serve the 12-month sentence
it had imposed. A review of the revocation hearing transcript satisfies us that
the court considered the parties’ arguments and had a reasoned basis for
exercising its discretion to impose a revocation sentence that fell outside the
recommended range. See Rita v. United States, 551 U.S. 338, 356 (2007);
United States v. Whitelaw, 580 F.3d 256, 261-62 (5th Cir. 2009). Accordingly,
there is no procedural error with respect to the adequacy of the explanation for
the sentence imposed. See Kippers, 685 F.3d at 498.
      As for the substantive reasonableness of her sentence, Nailon claims that
in selecting a revocation sentence, the district court considered an improper
factor, viz., punishment for her state firearm-possession offense.       A close
reading of the revocation hearing transcript reflects that the district court
selected a 12-month sentence to deter future criminal activity, to protect the
public, and to punish Nailon. Moreover, that punishment was aimed at the
fact that Nailon had violated the conditions of her probation by committing a
new offense while armed with a firearm; it was not aimed at the firearm-
possession alone.
      Nailon also disagrees with the district court’s balancing of the sentencing
factors.   She maintains that, under the facts of this case, the 12-month
sentence is excessive and unduly harsh.       Because Nailon pleaded true to
violating several conditions of her probation, the district court was authorized
to sentence her to a term of imprisonment. See 18 U.S.C. § 3565(a)(2). We
consider the extent of the sentencing court’s deviation from a guidelines policy
range, but defer to the court’s decision that, on the whole, the 18 U.S.C.



                                       3
    Case: 14-10674    Document: 00512985693    Page: 4   Date Filed: 03/30/2015


                                No. 14-10674

§ 3553(a) factors justify the extent of the variance. Kippers, 685 F.3d at 500.
In light of the district court’s previous leniency and Nailon’s conduct in
absconding from supervision and then getting arrested for possessing a firearm
in connection with two other offenses while on probation, the district court’s
decision to revoke Nailon’s probation and sentence her to 12 months in prison
was not an abuse of discretion. See id. at 499-501.
      AFFIRMED.




                                      4